Case: 20-14004 Doc: 14 _ Filed: 01/12/21 Page: 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

IN RE: LARRY D. SEEBECK
NHI D, SEEBECK

Case No. 20-14004-JDL
Chapter 13

)

)

)
Debtors )

OBJECTION TO CONFIRMATION OF
CHAPTER 13 PLAN

COMES NOW Capital One Auto Finance, a division of Capital One, N.A. and objects
to the confirmation of the Chapter 13 plan filed on behalf of the Debtors.

In support of its objection, Capital One Auto Finance, a division of Capital One, N.A.
represents and shows unto the court the following:

1. That Capital One Auto Finance, a division of Capital One, N.A. is the holder of

duly perfected purchase money security interest in the following described vehicle, to-wit:

2015 DODGE TRUCK JOURNEY UTILITY 4D SE 2WD 14
Vin: 3C4PDCABXFT719742

by virtue of the security agreement executed by the Debtor, Larry D, Seebeck, as purchaser and
duly assigned to Capital One Auto Finance, a division of Capital One, N.A,.

2, Debtors’ Plan does not state how they will treat Capital One Auto Finance, a
division of Capital One, N.A. debt. However Capital One Auto Finance, a division of Capital
One, N.A. alleges that the claim for the vehicle is $12,829.93 based on the origination of said
loan on March 14, 2019, which was less than 910 days prior to filing the present case.

Therefore, Capital One Auto Finance, a division of Capital One, N.A. objects to the value of said

set vehicle set forth in Debtors’ Plan based on 11 U.S.C. Section 1325 (a)(9)..
Case: 20-14004 Doc: 14 _ Filed: 01/12/21 Page: 2 of 3

3. Capital One Auto Finance, a division of Capital One, N.A. objects to the Plan as
proposed for the reason that it is not fair, equitable or feasible and has not been proposed in good
faith.

WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A. prays the
Court, upon hearing of this Objection, to enter an Order denying confirmation of Debtors’ Plan

and that it have such other and further relief which the court deems just and equitable.

S/Bret D. Davis
BRET D. DAVIS #15079
Lamun Mock Cunnyngham & Davis, PC
59613 N. Classen Blvd.
Oklahoma City, Oklahoma 73118
(405) 840-5900 Fax: (405) 842-6132
bdavis@lamunmock.com
Attorney Capital One Auto Finance,
a division of Capital One, N.A
Case: 20-14004 Doc:14 _ Filed: 01/12/21 Page: 3 of 3

CERTIFICATE OF SERVICE

WV
[hereby certify that on the | ar day of January, 2021, a true and correct copy of the
Objection to Confirmation was electronically served using the CM/ECF system, namely:

Chris Mudd

Chris Mudd & Associates
3904 NW 23rd St.
Oklahoma City, OK 73107

John T. Hardeman
PO Box 1948
Oklahoma City, OK 73101

W
Further I certify that on hel day of January, 2021, copies of the Objection to Confirmation

were forwarded via U.S. Mail, first class, postage prepaid and property addressed to the
following at the addresses shown below:

Nhi D Seebeck
7029 NW 155th St
Edmond, OK 73013

Larry D Seebeck
7029 NW 155th St
Edmond, OK 73013

S/Bret D. Davis
Bret D. Davis
